

115 SRES 659 IS: Designating September 2018 as “National Ovarian Cancer Awareness Month”.
U.S. Senate
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 659IN THE SENATE OF THE UNITED STATESSeptember 27, 2018Ms. Stabenow (for herself, Mr. Menendez, Mr. King, Mr. Brown, Mr. Van Hollen, Mr. Peters, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating September 2018 as National Ovarian Cancer Awareness Month.
	
 Whereas ovarian cancer is the deadliest of all gynecologic cancers; Whereas ovarian cancer is the fifth leading cause of cancer deaths among women in the United States;
 Whereas, in 2018 in the United States, approximately 22,240 new cases of ovarian cancer will be diagnosed and 14,070 women will die of ovarian cancer;
 Whereas the mortality rate for ovarian cancer has not significantly decreased since the War on Cancer was declared more than 40 years ago; Whereas 1/4 of women will die within 1 year of being diagnosed with ovarian cancer and more than 1/2 will die within 5 years of that diagnosis;
 Whereas, while the mammogram can detect breast cancer and the Pap smear can detect cervical cancer, there is no reliable early detection test for ovarian cancer;
 Whereas the lack of an early detection test means that approximately 80 percent of cases of ovarian cancer are detected at an advanced stage;
 Whereas all women are at risk for ovarian cancer, but approximately 20 percent of women who are diagnosed with ovarian cancer have a hereditary predisposition to ovarian cancer, which places them at even higher risk;
 Whereas scientists and physicians have uncovered changes in the BRCA genes that some women inherit from their parents, which may make those women 30 times more likely to develop ovarian cancer;
 Whereas the family history of a woman has been found to play an important role in accurately assessing the risk of that woman of developing ovarian cancer and medical experts believe that family history should be taken into consideration during the annual well-woman visit of any woman;
 Whereas many experts in health prevention now recommend genetic testing for young women with a family history of breast and ovarian cancer;
 Whereas women who know that they are at high risk of breast and ovarian cancer may undertake prophylactic measures to help reduce the risk of developing those diseases;
 Whereas, as of 2018, the Society of Gynecologic Oncology recommends that all women who are diagnosed with ovarian cancer receive counseling and genetic testing;
 Whereas many people are unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, urinary symptoms, and several other symptoms that are easily confused with other diseases;
 Whereas awareness of the symptoms of ovarian cancer by women and health care providers can lead to a quicker diagnosis;
 Whereas, in June 2007, the first national consensus statement on ovarian cancer symptoms was developed to provide consistency in describing symptoms to make it easier for women to learn and remember those symptoms; and
 Whereas, each year during the month of September, the Ovarian Cancer Research Fund Alliance and community partners hold a number of events to increase public awareness of ovarian cancer: Now, therefore, be it
	
 That the Senate— (1)designates September 2018 as National Ovarian Cancer Awareness Month; and
 (2)supports the goals and ideals of National Ovarian Cancer Awareness Month.